Title: To George Washington from Brigadier General John Morin Scott, 14 February 1777
From: Scott, John Morin
To: Washington, George



Sir
Fish Kill Feby 14th 1777

permit me to acknowledge the Receipt of your favor by Mr Sacket by which I esteem myself much honored. I wish I had it in my power to give You a favorable Account of our little Expedition which I imagine would have been successful beyond Expectation had it not been for certain Reasons. When I found that it was all dwindled into a mere foraging Business, that our little Corps was headed by three Majors General and two Brigadiers General, while my Command in point of Numbers was reduced to that of a Major, I thought it my Duty, as well to save public Expence, as to be where I could be more useful to return to Convention. I left the Command of my little handful to Major Fish; who with another Major of this State very early a few Mornings ago surprized & killed three Light horsemen of the Enemy out of six, wounded another & took one horse; and had it not been for the too great promptitude of the other Major who killed one of the Enemy with his own hand; the whole little party would probably have fallen into our hands. This Effort however in a young Man tho’ not altogether prudent, yet for a Militia Officer, whom I would much rather see rash than cowardly is commendable. His Name is Van Renselaer. He was Major in my Brigade under Coll Humphrey in the last Campaign. I am pleased to see our Officers brave—Service will teach them discipline and prudence.
I am sorry to be obliged to inform You that our Convention, in Spite of my every Effort to prevent it, have resolved to adjourn to Esopus, for no other reason than because their Lodging here was inconvenient. The Reasons of a public Nature agt the removal are weighty—permit Me, Sir, to mention them.
1st The danger that the blocking up of the Channel will be neglected.
2dly The Danger that the internal Enemies in Dutches & West Chester will rise up in Arms.
3dly The Danger of the Oppression & therefore the Loss of the well affected in those Counties;

4thly The Danger that our foraging will be discontinued, &
5thly The Danger that the New York Troops will not be properly equipped for the field.
These in my humble Opinion were sufficient to exclude from Consideration every article of private Convenience—And You would be surprized were I to inform You who were the principal Agents in bringing about the Resolve to adjourn—If, Sir, You should view the Matter in the same Light that I do, I am, sure You would do every thing in your Power to bring them back. I hope I may be honored in my Opinion by a Conformity of Sentiments in You. Should this be the Case, a Line from You will, in Consequence of the great Deference, I am sure they pay You, have the desired Effect—Were the Matter now to be moved it could not be carried. They seized the lucky Moment—If You shou’d think it adviseable to write to them on the Subject, I beg You may do it without Delay, and conceal the Quarter from whence You obtained your Information.
You may think it Vanity in Me, Sir to add, my Application to that of our Convention for the Exchange of the four Officers of my Brigade—concerning whom they write You—My only Motive for doing it is, that perhaps my Assurance of their Merit on a personal Knowledge of them may have some Weight. I am Sir with every possible Assurance of real respect & Esteem Your most obedt humble servt

Jno. Morin Scott

